DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on February 2, 2021.	

Claim Objections
The objection to claims 1 and 15 has been withdrawn.

Allowable Subject Matter
Claims 1, 3-11, 15, and 17-20 are allowed.  The following is a statement of reasons for allowance:  the prior art of record does not teach or suggest the instant invention regarding a battery arrangement where adjacent surfaces of battery module housings of first and second battery modules are interlocked such that the first and second battery modules are configured to slide relative to one another in a transverse direction and the first and second battery modules are prevented from moving relative to one another in both a longitudinal direction and a vertical direction, and an electrified vehicle comprising the battery arrangement.
Claims 12-14 are allowed.  The following is a statement of reasons for allowance:  the prior art of record does not teach or suggest the instant invention regarding a battery arrangement where adjacent surfaces of battery module housings of first and second battery modules are interlocked such that the first and second battery modules are configured to slide relative to one another in a transverse direction, with the battery housing being less rigid in the transverse direction than the first and second modules.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722